Citation Nr: 0830755	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-20 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the claim.

The RO in Louisville, Kentucky, currently has jurisdiction 
over the veteran's VA claims folder.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in March 2007.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, the Board finds that a remand is required in order 
to comply with the duty to assist.

It is clear that potentially relevant evidence remains 
outstanding. The veteran testified that he has received 
treatment at the VA facilities in Marion and Evansville since 
2003.  There are no VA records in the file.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  He also testified that he is receiving 
disability benefits from the Social Security Administration 
(SSA).  Although the award of benefits was based on 
conditions other than asthma, VA is required to obtain 
evidence from the Social Security Administration, including 
any decisions by an administrative law judge, and give the 
evidence appropriate consideration and weight.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).  Requests for these records 
must be made since the evidence is not currently complete.  

The veteran's service medical records reflect that he was 
noted as having a history of asthma at the time of his August 
1955 enlistment examination.  However, he reported that this 
condition had resolved with no recurrence.  Further, he was 
specifically evaluated for asthma, and it was not considered 
disabling.  His lungs were clinically evaluated as normal on 
the enlistment examination.  

Despite the foregoing, subsequent service medical records 
reflect treatment for asthma, and the veteran was ultimately 
discharged from service due to asthma, perennial, allergen 
unknown.  A Medical Board concluded that the condition was 
neither incurred in nor aggravated by the veteran's military 
service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in the examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  Here, as detailed above, the veteran's 
history of asthma was noted at the time of his enlistment 
examination.

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

In this case, despite the findings of the in-service Medical 
Board, it is unclear from the competent medical evidence 
whether the veteran's pre-existing asthma was aggravated by 
service.  As detailed above, the veteran's service medical 
records reflect that the condition was not considered to be 
disabling at the time of enlistment, but subsequently caused 
him to be discharged as unfit for service approximately one 
year later.  Further, the veteran has testified that he had 
no problems with asthma for years prior to service, and that 
he developed chronic asthmatic problems after inhaling a 
substance during service probably from a leaking 
refrigerator.  He has also indicated that he has had 
recurrent asthmatic problems since that incident.  Post-
service medical records confirm he has received treatment for 
asthma, at least through September 2003.

In view of the foregoing, the Board finds that competent 
medical evidence is necessary to clarify whether the 
veteran's pre-existing asthma was, in fact, aggravated by his 
period of active service.  Therefore, a remand is required to 
accord the veteran a medical examination to resolve this 
matter.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(when the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions); see also 38 C.F.R. § 3.159(c)(4) (an 
examination or opinion shall be treated as being necessary to 
make a decision on the claim if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  Obtain the veteran's medical records 
from the VA medical facilities in Marion 
and Evansville for all treatment since 
2003.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his asthma.  The claims 
folder should be made available to the 
examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following evaluation of the veteran, the 
examiner must express an opinion as to 
whether it is clear that the veteran's 
pre-existing asthma was aggravated by his 
period of active service.  By 
aggravation, the Board means a permanent 
increase in the severity of his asthma 
that is beyond its natural progression.

If the examiner is unable to provide any 
of the requested opinion(s) without 
resorting to speculation, it should be so 
stated.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the May 2006 SOC, and provides an opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




